DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/24/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Atreya U.S. PGPUB No. 2019/0070323 discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light emitting layer 10a emitting a light 30 (as illustrated in figure 1B); and a waveguide layer 32 comprising a diffuser element (“an exemplary lens and/or diffuser 32 coupled to the upper light source 10A” [0054]) configured to direct the light from the light emitting layer towards an exterior surface of the waveguide layer and create an exiting light 30 (as illustrated in figure 1B), wherein at least one portion of the exiting light comprises a wavelength in a range of 380 to 420 nanometers (“The light may have wavelengths in the range 380-420 nm” [0046]) and comprises a minimum irradiance sufficient to initiate inactivation of microorganisms at the exterior surface (“disclosed technologies utilize radiation from the visible light spectrum, such as with wavelengths particularly within the range of 380-420 nm and especially at or around 405 nm. This is beneficial as it permits inactivation of pathogens to occur without the photochemical damage to sensitive blood product components caused by high energy UV-light photons associated with UV light” [0009]), wherein the at least one portion of the exiting light comprises at least 20% of a total spectral energy of the exiting light (“In some embodiments, at least 50% or at least 90% of the light has a wavelength within 10 nm of 405 nm” [0046]), and wherein the exiting light disinfects the exterior surface of the transparent or translucent layer (since the light has a wavelength and energy sufficient to inactivate pathogens [0009], which necessarily includes any pathogens present on the exterior surface of the transparent or translucent layer 32, at least since no other light-modifying elements exist between the transparent or translucent layer 32, and the blood product 22 of figure 1B). Atreya discloses the claimed invention except that there is no explicit disclosure of a second diffuser element configured to direct light from a flexible light emitting layer.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light emitting system that inactivates microorganisms, the light emitting system comprising: a flexible light emitting layer emitting a light, and a waveguide layer comprising a first and a second diffuser element each configured to direct light from the flexible light emitting layer towards an exterior surface of the waveguide layer and create exiting light having a wavelength in a range of 380 to 420 nanometers.

Regarding independent claim 8; Atreya U.S. PGPUB No. 2019/0070323 discloses a light emitting system that inactivates microorganisms (“there is provided a method for inactivating bacteria, fungi, viruses, and/or other pathogens that can be present as contaminants in blood products” [0046]), the light emitting system comprising: a light emitting layer 10a emitting a light 30 (as illustrated in figure 1B); and a waveguide layer 32 comprising a diffuser element (“an exemplary lens and/or diffuser 32 coupled to the upper light source 10A” [0054]) configured to direct the light from the light emitting layer towards an exterior surface of the waveguide layer and create an exiting light 30 (as illustrated in figure 1B), wherein at least one portion of the exiting light comprises a wavelength in a range of 380 to 420 nanometers (“The light may have wavelengths in the range 380-420 nm” [0046]) and comprises a minimum irradiance sufficient to initiate inactivation of microorganisms at the exterior surface (“disclosed technologies utilize radiation from the visible light spectrum, such as with wavelengths particularly within the range of 380-420 nm and especially at or around 405 nm. This is beneficial as it permits inactivation of pathogens to occur without the photochemical damage to sensitive blood product components caused by high energy UV-light photons associated with UV light” [0009]), wherein the at least one portion of the exiting light comprises at least 20% of a total spectral energy of the exiting light (“In some embodiments, at least 50% or at least 90% of the light has a wavelength within 10 nm of 405 nm” [0046]), and wherein the exiting light disinfects the exterior surface of the transparent or translucent layer (since the light has a wavelength and energy sufficient to inactivate pathogens [0009], which necessarily includes any pathogens present on the exterior surface of the transparent or translucent layer 32, at least since no other light-modifying elements exist between the transparent or translucent layer 32, and the blood product 22 of figure 1B). Atreya discloses the claimed invention except that while Atreya discloses an LED light source [0012], there is no explicit disclosure that the light emitting system comprises a flexible light emitting layer.
Cok U.S. PGPUB No. 2003/0222578 discloses a light emitting system comprising: a flexible light emitting layer emitting a light (“an organic light emitting diode (OLED) layer deposited on the flexible substrate” [Abstract]); and a waveguide layer 21 comprising a diffuser element configured to direct the light from the flexible light emitting layer towards an exterior surface of the waveguide layer and create an exiting light (“Referring to FIG. 7, the rigid support 21 may be a frame. The frame 21 holds the flexible substrate 20 in a desired configuration, such as… a cylinder… The frame may be reflective or transparent to maximize the light output from the light source 10” [0031]). However, Cok does not explicitly disclose that the transparent portion 21 is a waveguide or a diffuser, and while Cok discloses that the transparent portion 21 may be formed in a cylinder, there is no disclosure that the transparent portion 21 is arranged into a conduit.
Wipprich U.S. PGPUB No. 2016/0137528 discloses a light emitting system comprising: a flexible light emitting layer 3 emitting a light (“the LED UV radiation source 3 includes a plurality of UV LEDs 3.1, in a uniformly spaced-apart linear and additionally opposing arrangement, which are supplied with the electrical current for the operation thereof via distributor units 3.2” [0053] – “distributor units 3.2 also consist of a flexibly yielding material” [0065]). However, Wipprich does not explicitly disclose a waveguide layer arranged into a conduit.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light emitting device comprising a waveguide layer arranged into a conduit having an elongated hollow interior, a flexible light emitting layer disposed within the elongated hollow interior, and wherein at least 20% of the total spectral energy of light exiting the light emitting device comprises a wavelength in the range of 380 to 420 nanometers.

Regarding independent claim 15; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light emitting device that inactivates microorganisms, the light emitting device comprising: a flexible body comprising a first waveguide, a second waveguide, and a surface; wherein a light emitting layer disposed at a first edge of the flexible body emits light in a wavelength range of 380 to 420 nanometers towards a second edge different from the surface; and the light comprises a minimum irradiance sufficient to initiate inactivation of microorganisms on the surface.

Regarding dependent claims 3-14, 16-18, and 20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881